Title: From George Washington to General Henry Clinton, 20 June 1778
From: Washington, George
To: Clinton, Henry


                    
                        Sir
                        Head Quarters 20th June 1778
                    
                    I do myself the honor of transmitting you the inclosed letters from General Philips, which came under cover to my care.
                    I must also take the liberty to commit to your care, the letter addressed to the Right Honourable the Earl of Carlisle &ca with two others for Governor Johnstone and Mr Eden, and to request that they may be conveyed to them by the earliest opportunity.
                    Your letter, covering one for General Philips, was duly received. I shall forward it agreeable to your request. I have the Honor to be Sir Your most obt Servt
                    
                        Go: Washington
                    
                    
                        P.S. I transmit a note, for a Sum of Money, from a Mr Gwin to a Mr Boyce of your Army, of a mere private Nature, which has lately fallen into my hands.
                    
                